DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “transporting device for transporting the chlorinator device, the chlorine tank, the water tank, the fluid pump and the electrical generator” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “device” coupled with functional language “transporting... for transporting the chlorinator device, the chlorine tank, the water tank, the fluid pump and the electrical generator” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claims 6 and 14-15 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a trailer or truck (See instant specification at [0036]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0170853 to Alexander (“Alexander”).
As to claim 1, Alexander teaches a chlorinator device (See Fig. 1) for chlorinating a vessel to a predetermined chlorination level (See [0002], the invention is used to apply chlorine to vessel, e.g. a swimming pool) with water from a source of water (See [0015], 32 is a pressure meter connected to a water source) and chlorine from a source of chlorine (30, and see [0015]), the chlorinator device comprising:
(10) having an injector inlet (12), an opposed injector outlet (14) and a suction port (13) defined in the injector between the injector inlet and the injector outlet (See in Fig. 1, the suction port is located fluidly between the inlet 12 and the outlet 14), wherein the injector inlet is in fluid communication with the source of water (See in Fig 1. and see [0011]), wherein the suction port is in fluid communication with the source of chlorine (See in Fig. 1, 30 is in fluid communication with the suction port, and see [0011]), wherein the injector outlet is in fluid communication with the vessel (see in Fig. 15), and wherein the injector is a venturi injector (See [0011], a venturi is contemplated) such that as a water stream passes from the injector inlet to the injector outlet, the injector creates a vacuum to draw chlorine from the source of chlorine and into the water stream passing through the injector (See [0013], the venturi operates via suction); and
an adjustable chlorine flow meter (16 and 18 combined, in Fig. 1 and see [0011], provide for adjustable chlorine flow rate) positioned in fluid communication and between the suction port and the source of chlorine, the adjustable chlorine flow meter configured to adjust the flow rate of chlorine passing through the adjustable chlorine flow meter,
wherein the chlorine flow rate entering the vessel is selectively adjustable to a predetermined rate by adjusting the flow rate of the water stream (Since a venturi is used in the prior art, and this is substantially the same as the venturi suction device being claimed, the properties of selectively adjusting chlorine flow rate based on water flow rate are presumed to be present.  See MPEP 2112.01(I)) and (See [0011]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of U.S. Patent Application Publication No. 2017/0225980 to Simmons et al. (“Simmons”).
(See Simmons title, abstract, in the Figs. and see [0052]).  Simmons suggests providing a housing having perimeter sidewall that defines an interior chamber (See 58 in Figs. 2-4, and see [0057]).  Simmons explains that placing parts of the assembly inside of the interior chamber of the housing protects them from physical and environmental damage (See [0057]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a chamber having an interior housing in Alexander in order to include parts of the assembly in the housing to protect from physical or environmental damage as taught by Simmons. 
As to claim 3, Alexander and Simmons teach the device of claim 2, and in view of Simmons it would have been obvious to include the venturi injector as part of the system inside the housing.  Although Simmons does not suggest placing flow meter portions of the assembly outside of the housing, a person having ordinary skill would have recognized that placing portions outside of the housing provides for ease of access for adjustable control, inspection, and maintenance.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the venturi injector as part of the assembly inside of the housing in Alexander and Simmons to provide for protection from environment and physical damage and the adjustable flow meter outside of the housing in Alexander and Simmons in order to provide for ease of access for adjustable control, inspection, and combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 4, Alexander and Simmons teach the device of claim 3, and Alexander further provides for an upstream pipe and a downstream pipe, wherein each of the upstream pipe and the downstream pipe have a first end and an opposed second end, wherein the first end of the upstream pipe is fluidly coupled to the injector inlet and the first end of the downstream pipe is fluidly coupled to the injector outlet (See in Fig. 1, inlet and outlet pipes having first and second ends are connected to the inlet and outlet of the injector).
As to claim 5, Alexander and Simmons teach the device of claim 4, and in Simmons further there are openings in the walls for the water inlets and outlets to extend through the wall (See Simmons [0057]), which produces the predictable result of conducting fluid to and from the injector housed in the housing.  Accordingly, it would have been obvious to a person having ordinary kill in the art at the time of invention provide for first ends of the pipes inside the chamber and second ends of the pipes outside the chamber in Alexander and Simmons in order to provide the predictable result of conducting fluid to and from the injector housed in the housing.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 6, Alexander is the nearest prior art but Alexander does not teach nor fairly suggest further 
As to claim 14, Alexander is the nearest prior art but Alexander does not teach nor fairly suggest further in combination at least one chlorine tank in fluid communication with the suction port of the injector and at least one water tank in fluid communication with the injector inlet, a fluid pump in fluid communication with and positioned between the water tank and the injector inlet, the fluid pump configured to provide pressurized water from the water tank to the injector to create the water stream; an electrical generator electrically coupled to the fluid pump and configured to provide electricity to power the fluid pump; and a transporting device for transporting the chlorinator device, the chlorine tank, the water, tank, the fluid pump and the electrical generator, coupling the injector outlet to the vessel at an injection point on the vessel, opening the point of discharge in the vessel, pumping pressurized water, opening the tie-in valve to push the water and chlorine through the water vessel to the point of discharge, and adjusting the flow rate of the water and chlorine solution to a desired rate with the tie-in valve and the adjustable chlorine flow meter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUCAS A STELLING/           Primary Examiner, Art Unit 1773